Citation Nr: 0633442	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  01-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran

REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to October 
1945.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
of the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD, and assigned a 10 percent rating. The 
veteran disagreed with the evaluation and subsequently 
perfected an appeal.

A hearing before the undersigned Veterans Law Judge was held 
in June 2002. A transcript of that hearing is associated with 
the claims folder and has been reviewed.

In September 2002, the Board issued a decision, in pertinent 
part, increasing a disability rating for PTSD from 10 percent 
to 30 percent. The veteran subsequently appealed the Board's 
decision denying a disability rating in excess of 30 percent 
for PTSD to the United States Court of Appeals for Veterans 
Claims (Court).

In March 2004, the Court issued an Order that vacated the 
Board's September 2002 decision to the extent that it only 
granted an increased rating from 10 percent to 30 percent for 
service connection for PTSD and remanded that portion for 
readjudication consistent with the Court's February 2004 
memorandum decision.

In June 2004, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC for 
compliance with the Veterans Claims Assistance Act.  In July 
2004, such a letter was sent to the veteran, and the veteran 
subsequently submitted additional evidence in the same month. 
After reviewing all evidence of record, AMC, in an October 
2004 rating decision, increased the veteran's disability 
rating for service-connected PTSD to 50 percent. 

A motion to advance on the docket was filed in February 2005 
and granted in the same month. 

In March 2005, the Board denied an evaluation in excess of 50 
percent for PTSD.  The veteran subsequently appealed that 
decision to the Court.  In August 2006, the Court issued an 
Order that vacated the Board's March 2005 decision and 
remanded the issue for readjudication consistent with the 
Court's Order.  The case has since returned to the Board.

The Board acknowledges that the representative, in September 
2006, requested that the veteran's case be remanded to the 
RO, as opposed to the Appeal Management Center (AMC).  
However, it is standard practice for the Board to send 
remands to the AMC.  The Board is without authority to remand 
this case directly to the RO.  

Thus, the appeal is REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

Pursuant to the Court's August 2006 Order, further 
development is necessary.  The Court indicated that an 
additional VA examination for PTSD is necessary, as it deemed 
the veteran's most recent VA examination conducted in 
February 2001 inadequate for rating purposes.  The Court 
indicated that the February 2001 VA examination report did 
not refer to Vet Center treatment notes, which suggests that 
the examiner did not consider such records.  The Court also 
noted that the February 2001 examination is more than 5 years 
old, and thus, too remote to be considered contemporaneous.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App, 473 (2006).  Specifically, the RO 
should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an earlier effective date 
and evaluation in excess of 50 percent 
for PTSD.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The veteran should be afforded an 
additional VA psychiatric examination in 
order to determine the current severity 
of his service-connected PTSD.  Prior to 
the examination, the examiner is 
requested to review the claims folder, to 
include treatment notes from the Vet 
Center dated from 1999 to 2004.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner is requested 
to: 

(a) determine all current manifestations 
associated with the veteran's service-
connected PTSD and to comment on their 
severity; and (b) specifically address 
the degree of social and occupational 
impairment caused by the veteran's PTSD.  
A current Global Assessment of 
Functioning (GAF) scale score should be 
provided.  

3.  Following the above, the RO should 
re-adjudicate the issue of entitlement to 
an increased initial disability 
evaluation for PTSD, currently evaluated 
as 50 percent disabling.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  An appropriate period of time 
should be allowed for a response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

